Exhibit 10.33

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of DATE, by and between MetaSolv Software, Inc., a Delaware corporation
(the “Employer”), and Jonathan K. Hustis (the “Executive”).

 

RECITALS

 

A. The Employer and the Executive entered into an Employment Agreement dated
September 22, 2005 (the “Employment agreement”)

 

B. The Employer and the Executive desire to amend the Employment Agreement as
set forth below.

 

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

 

1. Amendment to Section 4. Section 4 of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Term of Employment. Unless sooner terminated as hereinafter provided, this
Agreement shall be entered into for a period of two (2) years, commencing
December 1, 2005 (the “Initial Term”). The term of employment shall be renewed
automatically for successive periods of one (1) year each (a “Renewal Term”)
after the expiration of the Initial Term and any subsequent Renewal Term, unless
one party provides the other with written notice to the contrary at least six
(6) months prior to the end of the Initial Term or any Renewal Term; provided,
however, that notwithstanding any such notice by the Employer not to extend, if
a Change in Control (as defined in Paragraph 7C below) shall occur during the
term hereof, the term of this Agreement shall not expire prior to the expiration
of twenty-four (24) months after the occurrence of a Change in Control.”

 

2. Amendment to Section 8(B) and (C)

 

        “B. Except as otherwise provided in Paragraph 8A, 8C or this Paragraph
8B, if the Executive’s employment is terminated pursuant to Paragraph 7C or 7D,
the Executive shall be entitled to his salary through his final date of active
employment, plus any accrued but unused current paid time off for which the
Executive is eligible. The Executive also shall be entitled to a single sum
payment payable within thirty (30) days after the Executive’s termination date
and equal to one (1) times his Base Salary, plus one (1) times his annual target
performance bonus as determined pursuant to the Employer’s Performance Bonus
Plan, provided (a) he signs an agreement acceptable to the Employer that
(i) waives any rights the Executive may otherwise have against the Employer,
(ii) releases the Employer from actions, suits, claims, proceedings and demands
related to the period of employment and/or the termination of employment, and
(iii) contains certain other obligations which shall be set forth at the time of
the



--------------------------------------------------------------------------------

termination (including, but not limited to, a reaffirmation of the Executive’s
obligations under Paragraph 9 of this Agreement), and (b) the Employer shall be
permitted to offset from the severance pay hereunder any salary paid to the
Executive during the thirty (30) day or six (6) month written notice period,
whichever is applicable, if the Executive performs no substantial services
during such thirty (30) day or six (6) month written notice period. In addition,
all options to purchase common stock of the Employer granted to the Executive
pursuant to the Employer’s Long-Term Incentive Plan shall immediately become
Vested Shares as defined in any Stock Option Agreement(s) between the Employer
and the Executive, and the Executive shall have one (1) year following the date
of termination to exercise any unexercised options held by him as of such date.
The Employer shall also pay for up to six (6) months of outplacement services
for the Executive (or, if earlier, until the Executive obtains full-time
employment), to be provided by an outplacement service provider selected by the
Employer. Additionally, the Executive shall be entitled to any benefits mandated
under COBRA or required under the terms of any death, insurance, or retirement
plan, program, or agreement provided by the Employer and to which the Executive
is a party or in which the Executive is a participant. If the Executive elects
COBRA continuation coverage for himself and/or his dependents, the Employer
shall pay for such coverage for so long as the Executive is eligible for COBRA
continuation coverage; provided however, that nothing herein shall be construed
to extend the period of time mandated by statute over which such COBRA
continuation may otherwise be provided to the Executive and/or his dependents.”

 

3. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

 

4. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

 

5. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

 

6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

 

EMPLOYER:

  

EXECUTIVE:

METASOLV SOFTWARE, INC., a

Delaware corporation

    

By:

  

/s/ T. Curtis Holmes, Jr. 2/20/06

--------------------------------------------------------------------------------

  

/s/ Jonathan K. Hustis 2/20/06

--------------------------------------------------------------------------------

    

T. Curtis Holmes, Jr.

  

Jonathan K. Hustis

    

Chief Executive Officer

    

 

-3-